Appeal by the defendant from a judgment of the County Court, Nassau County (Jonas, J.), rendered December 11, 1996, convicting him of robbery in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
*437Since the defendant waived his right to appeal and agreed to withdraw all motions pending or decided, appellate review of the issues he now raises has been waived (see, People v Hidalgo, 91 NY2d 733; People v Muniz, 91 NY2d 570; People v Callahan, 80 NY2d 273; People v Dunkins, 231 AD2d 587; see also, People v Allen, 82 NY2d 761; People v Gladkowski, 244 AD2d 570). Bracken, J. P., Copertino, Thompson and Friedmann, JJ., concur.